Citation Nr: 1234300	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  08-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia, claimed as due to PTSD.

3.  Entitlement to service connection for chronic fatigue syndrome, claimed as due to PTSD 


REPRESENTATION

Appellant (the Veteran) is represented by: Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. L.R.D.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the RO in Los Angeles, California.

In May 2011, the Veteran presented testimony before a Veterans Law Judge at a Board hearing (Travel Board) held in Los Angeles, California.  

In November 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In August 2012, the Veteran was informed by letter that the individual who conducted the May 2011 Board personal hearing was no longer an employee of the Board.  The Veteran was offered the opportunity to attend another hearing conducted by a Veterans Law Judge who would decide his case.  In September 2012, the Veteran responded that he wished to appear at another Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  



REMAND

As noted above, the Veteran was offered the opportunity to attend another Board personal hearing conducted by the Judge who would decide his case.  He has indicated that he wants another Board hearing to be held at the RO (Travel Board hearing).  Travel Board hearings are scheduled by the RO.  

Accordingly, the case is REMANDED to the RO for the following action: 

A Travel Board hearing should be scheduled.  The Veteran and his representative should be notified of the time and place to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

